DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 02/24/2022.

Claims 1-3 have been canceled. 
Claims 4 and 5 were added. 
Claims 4 and 5 are pending.
A substitute specification and amended abstract were filed for entry.

REASONS FOR ALLOWANCE

Claims 4 and 5 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring 
a clasp body including a groove provided along a portion of an exterior surface of the clasp body, the groove having a narrow groove portion in communication with a wider groove portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s substitute specification and amendments to the abstract and claims submitted in the reply filed on 02/24/2022, the objections to the specification and claim indicated in the prior Office action have been withdrawn.  The claim rejections under 35 USC § 112, 102 & 103 indicated in the prior Office action have been withdrawn.
The Applicants are also reminded of their requirement to file a statement of the substance of the interview conducted on 02/10/2022, as instructed on the form PTOL-413 mailed on 02/16/2022. (See MPEP section 713.04).  Applicant’s formal written reply filed on 02/24/2022 fails to include a statement of the substance of that interview.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677